Case 2:18-cv-00505-JRG Document 67 Filed 10/28/19 Page 1 of 3 PageID #: 6629




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 UNILOC 2017 LLC,
                                                   Civil Action No. 2:18-cv-00505-JRG
                        Plaintiff,
                                                   JURY TRIAL DEMANDED
        v.

 CISCO SYSTEMS, INC.,

                        Defendant.


                                STIPULATION OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a), Plaintiff Uniloc 2017 LLC (“Uniloc”) and Defendant

Cisco Systems, Inc. (“Cisco”) hereby stipulate to dismiss all claims in this Action with prejudice,

with each side to bear their own costs, expenses, and attorneys’ fees.
Case 2:18-cv-00505-JRG Document 67 Filed 10/28/19 Page 2 of 3 PageID #: 6630




Respectfully submitted,

October 28, 2019

 By:_/s/ M. Elizabeth Day                         By: /s/ Tamir Packin
    M. Elizabeth Day (Admitted to Practice)          Tamir Packin (admitted pro hac vice)
 eday@feinday.com                                 (lead counsel)
 David Alberti (Admitted pro hac vice)            tpackin@desmaraisllp.com
 dalberti@feinday.com                             Lindsey Miller (admitted pro hac vice)
 Sal Lim(Admitted pro hac vice)                   lmiller@desmaraisllp.com
 slim@feinday.com                                 Michael A. Wueste (admitted pro hac vice)
 Marc Belloli (Admitted pro hac vice)             mwueste@desmaraisllp.com
 mbelloli@feinday.com                             Michael Rhodes (admitted pro hac vice)
 Jeremiah A. Armstrong (Admitted pro hac          mrhodes@desmaraisllp.com
 vice)                                            Elizabeth Weyl (admitted pro hac vice)
 jarmstrong@feinday.com                           eweyl@desmaraisllp.com
 Hong Lin (Admitted pro hac vice)                 Thomas Derbish (admitted pro hac vice)
 hlin@feinday.com                                 tderbish@desmaraisllp.com
 FEINBERG DAY KRAMER ALBERTI
 LIM TONKOVICH & BELLOLI LLP                      DESMARAIS LLP
 1600 El Camino Real, Suite 280                   230 Park Avenue
 Menlo Park, CA 94025                             New York, NY 10169
 Tel: 650.618.4360                                (212) 351-3400 (Telephone)
 Fax: 650.618.4368                                (212) 351-3401 (Facsimile)

 Attorneys for Uniloc 2017 LLC                    Lead Counsel for Defendant
                                                  Cisco Systems, Inc.

                                                  Michael E. Jones (State Bar No. 10929400)
                                                  mikejones@potterminton.com
                                                  POTTER MINTON, P.C.
                                                  110 North College, Suite 500
                                                  Tyler, Texas 75702
                                                  (903) 597-8311 (Telephone)
                                                  (903) 593-0846 (Facsimile)

                                                  Local Counsel for Defendant
                                                  Cisco Systems, Inc.




                                              2
Case 2:18-cv-00505-JRG Document 67 Filed 10/28/19 Page 3 of 3 PageID #: 6631




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


 UNILOC 2017 LLC,
                                                       Civil Action No. 2:18-cv-00505-JRG
                         Plaintiff,
                                                       JURY TRIAL DEMANDED
         v.

 CISCO SYSTEMS, INC.,

                         Defendant.


                         ORDER ON STIPULATION OF DISMISSAL

        Before the Court is Uniloc 2017 LLC (“Uniloc”) and Defendant Cisco Systems, Inc.

(“Cisco”)’s Stipulation of Dismissal (“Stipulation”). In light of the parties’ Stipulation, it is hereby

ORDERED that all claims in this Action are dismissed with prejudice, with each party to bear its

own costs, expenses, and attorneys’ fees.




                                                   3
